DETAILED ACTION
Claims 1, 3-8, 10-12, 22-25 and 27-28 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on January 11, 2022 has been entered.
Claims 1, 3-8, 10-12, 22-25 and 27-28 are pending. Claim 28 is newly added. Claims 9, 16 and 26 are cancelled. Claim 1 is amended. 
Applicant’s arguments, filed January 11, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group II (claims 1, 4-6, 9-10, 16, 26), directed to a method of modulating circadian rhythm comprising administering to a subject in need thereof a hPER2 phosphorylating kinase inhibitor, and the election of (i) dinaciclib (also known as (2S)-1-[3-ethyl-7-[[(1-oxido-3-pyridinyl)methyl]amino]pyrazolo[1,5-a]pyrimidin-5-yl]-2-piperidineethanol, which is also identified by CAS Registry No. 779353-01-4) as the single disclosed species of hPER2 phosphorylating kinase inhibitor, and (ii) CDK5 as the single disclosed species of corresponding kinase to be inhibited, as stated in the reply filed February 26, 2021, which is still in effect over the claims.
Accordingly, claims 3, 7-8, 11-12, 22-25 and 27 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
infra.

Status of Rejections Set Forth in the August 11, 2021 Final Office Action
	In reply to the rejection of claims 1, 4-6 and 9-10 under the written description requirement of 35 U.S.C. §112(a) (pre-AIA  first paragraph) for the addition of new matter, as set forth at p.4-6 of the previous Office Action dated August 11, 2021, Applicant amended claim 1 in the November 12, 2021 after-final amendment to limit the human PER2 protein (hPER2) phosphorylating kinase inhibitor to, specifically, dinaciclib. As previously indicated at p.2 of the Advisory Action mailed November 19, 2021, the rejection was withdrawn pursuant to this amendment.
	In reply to the rejection of claims 1, 4-6, 9-10, 16 and 26 under 35 U.S.C. §102(a)(1) as being anticipated by Nemunaitis et al. (“A First-in-Human, Phase 1, Dose-Escalation Study of Dinaciclib, a Novel Cyclin-Dependent Kinase Inhibitor, Administered Weekly in Subjects with Advanced Malignancies”, Journal of Translational Medicine, 2013; 11:259), citing to (i) Sahar et al. (“Metabolism and Cancer: The Circadian Clock Connection”, Nature Reviews Cancer, 2009; 9:886-896), (ii) Kwak et al. (“Cyclin-Dependent Kinase 5 (Cdk5) Regulates the Function of CLOCK Protein by Direct Phosphorylation”, Journal of Biological Chemistry, 2013; 288(52):36878-36889) and (iii) Reagan-Shaw et al. (“Dose Translation from Animal to Human Studies Revisited”, FASEB J, 2007; 22:659-661) as evidence, as set forth at p.6-10 of the previous Office Action dated August 11, 2021, Applicant now cancels claims 9, 16 and 26, and further amends claim 1 to specifically require that the subject “is a person exposed or determined to be at risk of exposure to jet lag”. Accordingly, the rejection is now hereby withdrawn.
	However, new grounds for rejection are necessitated and set forth infra.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1, 4-6, 10 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, Applicant recites “[a] method of modulating circadian rhythm” via administering “to a subject” the hPER2 phosphorylating kinase inhibitor dinaciclib, “wherein the subject is a person exposed or determined to be at risk of exposure to jet lag”, which renders the claim indefinite because it is unclear if the term “exposed” in the phrase “a person exposed” to jet lag requires the patient to exhibit jet lag, or simply be “exposed” to the existence of jet lag. Clarification is required. 
	In claim 1, the phrase “wherein the subject is a person exposed or determined to be at risk of exposure to jet lag” renders the claim indefinite because Applicant fails to clearly set forth the identity of those subjects that would be “determined to be at risk of exposure to jet lag” as claimed (and, consequently, those that would be excluded from the objective boundaries of the claim). Applicant fails to set forth – either in the claims or as-filed disclosure – any specific objective criteria by which the ordinarily skilled artisan would have reliably and unequivocally determined whether a subject is “at risk of exposure to jet lag”. It is unclear if any subject would constitute a person “determined to be at risk of exposure to jet lag”, or if a person must exhibit specific physiologic characteristics – e.g., specific laboratory parameters, medical conditions, etc. – to constitute a subject that is “determined to be at risk of exposure to jet lag” as claimed. For example, it is unclear whether any subject is “determined to be at risk of exposure to jet lag” as a preventive health measure, or if the subject must exhibit a specific characteristic or disease (e.g., insomnia) in order to constitute a subject that would be “determined to be at risk of exposure to jet lag” as instantly claimed. As a result, the determination of the subject that would constitute one that is “determined to be at risk of exposure to jet lag” would rely on the subjective determination of one of ordinary skill in the art at the time of the invention and, thus, fails to clearly and precisely define the metes and bounds of the claimed subject matter. MPEP §2173.05(b)(IV) states that “[c]laim scope cannot Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required. 
	As dependent claims 4-6, 10 and 28 propagate this point of ambiguity in the claims by failing to provide any further clarification thereof, such claims are also rejected on the same grounds. 
	In claim 10, Applicant’s additional active step of “further comprising the antecedent step of determining the subject is exposed or at risk of exposure to jet lag, shift-work or age-related sleep disturbances” renders the claim indefinite because it is unclear what objective standards or criteria are used to determine if the subject is “exposed or at risk of exposure to jet lag, shift-work or age-related sleep disturbances”. As set forth above, the claims fail to clearly and definitively set forth what subjects actually constitute those “exposed or determined to be at risk of exposure to jet lag”, so as a logical consequence it also cannot be clear in what manner such subjects would, in fact, be identified by the ordinarily skilled artisan. Clarification is required. 
	In claim 10, the phrase “the antecedent step” renders the claim indefinite because it is unclear to what the step is “antecedent” as claimed. Clarification is required. 
	In claim 10, Applicant recites a determination of whether “the subject is exposed or at risk of exposure to jet lag, shift-work or age-related sleep disturbances”, which renders the claim indefinite because claim 1 provides only for the subject to be “exposed or determined to be at risk of exposure to jet lag”. As such, it is unclear if the method as claimed is practiced in a subject (i) exposed or determined to be at risk of exposure to jet lag, or (ii) exposed or determined to be at risk of exposure to jet lag, shift-work or age-related sleep disturbances. Clarification is required. 
	In claim 28, Applicant recites “further comprising administering to the subject a different medicament for treating jet lag”, which renders the claim indefinite because it is unclear relative to what the medicament is “different”. Clarification is required. 
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Applicant’s claim 1 explicitly defines the hPER2 phosphorylating kinase inhibitor as dinaciclib. In claim 4, Applicant seeks to further define the hPER2 phosphorylating kinase as “cyclin-dependent kinase 5 (CDK5)”. In claim 5, Applicant further defines the hPER2 phosphorylating kinase as CDK5 and the hPER2 phosphorylating kinase inhibitor as dinaciclib. Applicant’s claims 4-5 do not clearly further limit the subject matter of parent claim 1, as parent claim 1 already defines the hPER2 phosphorylating kinase inhibitor as dinaciclib, and it is clear from the as-filed specification that the hPER2 phosphorylating kinase inhibited by dinaciclib is necessarily CDK5 (see, e.g., the as-filed specification at p.6, Table 1, p.10). The limitations of instant claims 4-5, therefore, do not appear to add any further limitation to the subject matter of claim 1 that is not already circumscribed by claim 1. Specifically, Applicant’s definition of the particular hPER2 phosphorylating kinase (in this case, CDK5) and further reiteration that the hPER2 phosphorylating kinase inhibitor is dinaciclib fails to add anything further to what is already provided for in instant claim 1. As a result, claims 4-5 do not clearly and unequivocally further limit the subject matter of parent claim 1. Clarification is required. 	

Claim Rejections - 35 USC § 102 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 4-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemunaitis et al. (“A First-in-Human, Phase 1, Dose-Escalation Study of Dinaciclib, a Novel Cyclin-Dependent Kinase Inhibitor, Administered Weekly in Subjects with Advanced Malignancies”, Journal of Translational Medicine, 2013; 11:259, already of record), 
citing to (i) Savvidis et al. (“Circadian Rhythm Disruption in Cancer Biology”, Molecular Medicine, 2012; 18:1249-1260), (ii) Kwak et al. (“Cyclin-Dependent Kinase 5 (Cdk5) Regulates the Function of CLOCK Protein by Direct Phosphorylation”, Journal of Biological Chemistry, 2013; 288(52):36878-36889, already of record), (iii) Reagan-Shaw et al. (“Dose Translation from Animal to Human Studies Revisited”, FASEB J. 2007; 22:659-661, already of record), and (iv) Sahar et al. (“Metabolism and Cancer: The Circadian Clock Connection”, Nature Reviews Cancer, 2009; 9:886-896, already of record) as evidence.
Nemunaitis et al. teaches an experimental study of the small molecule cyclin-dependent kinase inhibitor (including CDK5) dinaciclib in 48 adult subjects with advanced malignancies, wherein the dinaciclib was administered starting at a dose of 0.33 mg/m2 as a 2 h intravenous (IV) infusion once weekly for 3 weeks (on days 1, 8, and 15 of a 28 day cycle) to determine the maximum administered dose (MAD), dose-limiting toxicities (DLTs), recommended phase 2 dose (RP2D), and safety and tolerability (abstract; col.1, para.3, p.2; col.2, para.2, p.2; Table 2, p.6). Nemunaitis et al. teaches that the adult subjects were > 18 years of age with histologically proven solid tumors, non-Hodgkin’s lymphoma, or multiple myeloma refractory to standard therapy (or for which there is no standard therapy), including 2, 0.66 mg/m2, 1.32 mg/m2, 1.85 mg/m2, 2.59 mg/m2, 3.63 mg/m2, 5.08 mg/m2, 7.11 mg/m2, 10 mg/m2, 12 mg/m2 or 14 mg/m2, and MAD was determined to be 14 mg/m2 and the RP2D was determined to be 12 mg/m2, with DLTs at the MAD reported to include orthostatic hypotension and elevated uric acid (abstract; col.1, para.2, p.9). Nemunaitis et al. teaches that dinaciclib administered every week for 3 weeks (on days 1, 8 and 15 of a 28 day cycle) was generally safe and well-tolerated in the treated subjects, and was additionally observed to exhibit disease stabilization, which further supports use of dinaciclib as a treatment option for patients with advanced solid malignancy (abstract; col.1, para.2, p.12).
In claim 1, Applicant recites “[a] method of modulating circadian rhythm” via “administering to a subject” a hPER2 phosphorylating kinase inhibitor that is dinaciclib in any one of the recited dosages, in which “the subject is a person exposed or determined to be at risk of exposure to jet lag”. 
In claims 4-5, Applicant further defines the kinase as CDK5, and the inhibitor as dinaciclib.
Nemunaitis et al. expressly teaches the administration of dinaciclib, a selective inhibitor of CDKs – including CDK5 – to subjects with advanced cancer malignancies.  
The cancer subjects of Nemunaitis’ study constitute subjects “exposed or determined to be at risk of exposure to jet lag”, because Savvidis et al. clearly teaches that circadian rhythmicity was known to be observed in transcriptional expression of clock-controlled genes that regulate a variety of normal cell functions, including cell division and proliferation, wherein desynchrony of circadian rhythms was known to be implicated in tumorigenesis and progression of cancer (abstract; col.1, para.2, p.1251-col.3, para.2, p.1251; col.2, para.2, p.1253-col.2, para.2, p.1255-col.1, para.1, p.1254). Such cancer subjects, thus, either exhibit (or are at risk of exhibiting) desynchronized circadian rhythms that contribute to aberrant cell division and proliferation. As a consequence of such disrupted circadian rhythms, such subjects are also “exposed or determined to be at risk of exposure to jet lag”, as further disruption in circadian rhythms caused by jet travel across time zones would have exacerbated the potential risk of jet lag in the subject. 
	Applicant further claims the effect of “modulating circadian rhythm” as the result of executing the claimed active step of administering a hPER2 phosphorylating kinase inhibitor to the recited subject. As 2” (0.33 mg/m2, 0.66 mg/m2), “less than 2 mg/m2” (1.32 mg/m2, 1.85 mg/m2), “less than 5 mg/m2” (2.59 mg/m2, 3.63 mg/m2), “less than 10 mg/m2” (5.08 mg/m2, 7.11 mg/m2), or “less than 20 mg/m2” (10 mg/m2, 12 mg/m2, 14 mg/m2)]. The effect of “modulating circadian rhythm” must necessarily result from the execution of this same claimed active step because products of identical chemical composition cannot have mutually exclusive properties, particularly when used in an identical manner. MPEP §2112. Also, Kwak et al. provides factual extrinsic evidence demonstrating that CDK5 was known to regulate the function of CLOCK - a protein integral to regulation of circadian clocks and rhythms (abstract; col.1, para.1, p.36878-col.2, para.1, p.36878). The modulation of CDK5 via administration of Nemunaitis’ selective CDK5 inhibitor dinaciclib, therefore, must necessarily modulate the function of CLOCK and its regulation of circadian rhythms.
	In claim 6, Applicant recites that the hPER2 phosphorylating inhibitor is “in unit dosage form”. 
	Nemunaitis et al. teaches the administration of dinaciclib, a selective inhibitor of CDK5 (which meets Applicant’s “hPER2 phosphorylating kinase inhibitor”) as an IV infusion of 0.33 mg/m2 starting dose, which constitutes a single “unit dose” of the dinaciclib for IV infusion over a 2 h period on days 1, 8 and 15 of each 28-day cycle. Similarly, the administration of 12 mg/m2 (determined also to be the RP2D) as an IV infusion also constitutes a single “unit dose” of the dinaciclib for IV infusion over a 2 h period on days 1, 8 and 15 of each 28-day cycle. 
	Although Nemunaitis et al. does not specifically teach the mg quantity of dinaciclib in this “unit dose” IV infusion, Reagan-Shaw et al. teaches that the body surface area (BSA) of an average adult human of 60 kg in weight is 1.6 m2 (Table 1, p.660). The administration of dinaciclib in an amount of 0.33 mg/m2 constitutes a total dose of (0.33 mg/m2) * 1.6 m2 BSA = 0.528 mg, which meets Applicant’s instantly claimed requirement that the “unit dosage form includes”, e.g., “less than 1 mg” of the dinaciclib hPER2 phosphorylating kinase inhibitor. Similarly, the administration of dinaciclib in an amount of 12 mg/m2 constitutes a total dose of (12 mg/m2) * 1.6 m2 BSA = 19.2 mg, which meets Applicant’s instantly 2 would yield even smaller quantities of dinaciclib (which are still “less than 1 mg” or “less than 20 mg” as claimed), and any subjects with BSA greater than the average 1.6 m2 would yield a greater quantity of dinaciclib, which is not precluded by the instant claims, as claim 1 only requires that the unit dose “includes less than 1 mg” (which allows for quantities of dinaciclib that are greater than 1 mg, so long as it “includes less than 1 mg” as instantly claimed) or includes “less than 20 mg” (which allows for quantities of dinaciclib that are greater than 20 mg, so long as it “includes less than 20 mg” as instantly claimed). 
	In claim 10, Applicant recites “[t]he method of claim 1, further comprising the antecedent step of determining the subject is exposed or at risk of exposure to jet lag, shift work or age-related sleep disturbances”.
	Applicant should note that the limitations of claim 10 do not clearly set forth the manner of determination instantly claimed, or whether the determination seeks to identify subjects “exposed or at risk of exposure to jet lag” consistent with claim 1, or also subjects “exposed or at risk of exposure” to shift work or age-related sleep disturbances (see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”). To provide the broadest reasonable interpretation of claim 10, Applicant’s claim will be interpreted as providing for the identification of any subject “exposed or at risk of exposure” to any one of jet lag, shift work, or age-related sleep disturbance.
Sahar et al. provides the factual extrinsic evidence that the aging process is associated with modified circadian rhythmicity, such as disrupted sleep-wake cycles, behavioral and hormonal rhythms (Box 2, p.889). The subjects of Nemunaitis’ experimental study are necessarily aging adult humans (see, e.g., Table 1, p.5 of Nemunaitis et al., which clearly documents that all subjects were >18 years of age) and, therefore, are necessarily exposed to, or at risk of, age-related sleep disturbances because of this aging process, as documented by Sahar’s teachings. 
As Nemunaitis et al. clearly teaches that only subjects of 18 years of age or older with advanced cancer malignancy were eligible to enroll in the disclosed experimental study (“Study Population”, col.2, 
MPEP §2131.01 states that “[n]ormally, only one reference should be used in making a rejection under 35 U.S.C. 102”, but that it is proper to apply a second reference when the extra reference is cited for the purpose of “show[ing] that a characteristic not disclosed in the reference is inherent.”
Therefore, instant claims 1, 4-6 and 10 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejection over Nemunaitis et al. as set forth at p.6-10 of the final Office Action dated August 11, 2021 in view of the newly submitted claim amendments and remarks (Remarks, p.8-9). 
The arguments have been fully and carefully considered in light of the newly submitted claim amendments filed January 11, 2022, and the previously applied rejection over Nemunaitis et al. has been withdrawn as detailed above (see above, under the heading “Status of Rejections Set Forth in the August 11, 2021 Office Action”). Upon further reconsideration of the claimed subject matter as newly amended, however, new grounds for rejection are necessitated and set forth infra.
Insofar as Applicant’s proffered remarks apply to the newly set forth grounds for rejection above, they are considered herein. Applicant contends that “one of skill in the art could not, in view of Nemunaitis and Kwak, perceive the specific effective dosage or EC50 of dinaciclib for modulation of circadian rhythm as recited in amended claim 1” (Remarks, p.9). Applicant asserts that “Nemunaitis merely discloses the use of dinaciclib for the treatment of advanced malignancies”, but it was the as-filed specification that teaches the EC50 of dinaciclib “for phase shifting” (Remarks, p.9). Applicant further argues that “it is known in the art that although one drug could be employed to treat different diseases, the dosages and concentrations of one drug used for different diseases are completely different” (Remarks, p.9). 

Applicant’s contention that the ordinarily skilled artisan would not have “perceive[d] the specific effective dosage or EC50 of dinaciclib for modulation of circadian rhythm” is unavailing for two reasons: 
(i) Firstly, Applicant should note that instant claim 1 – even as amended – does not require a specific EC50 value (or even determination thereof) for phase-shifting, as alleged by Applicant. Therefore, in response to Applicant's argument that the reference to Nemunaitis et al. or the evidentiary reference to Kwak et al. fail to show this feature of EC50 value for phase shifting, it is noted that this feature upon which Applicant relies is not actually recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); and 
(ii) Secondly, Applicant fails to consider that the quantity of dinaciclib to be administered for modulating circadian rhythms as provided for in amended claim 1 is comparable to that employed by Nemunaitis et al. For example, Nemunaitis et al. provides for the administration of dinaciclib in amounts of, e.g., 0.33 mg/m2, 12 mg/m2, etc. – doses that clearly meet the requirements of Applicant’s claim 1. As a result, whatever circadian rhythm modulating effect that results from administering such dosages of dinaciclib must necessarily occur in the treated subject, as products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. MPEP §2112. Also, Applicant neglects to consider the fact that Kwak et al. provides factual extrinsic evidence demonstrating that CDK5 was known to regulate the function of CLOCK – a protein integral to regulation of circadian clocks and rhythms (abstract; col.1, para.1, p.36878-col.2, para.1, p.36878). The modulation of CDK5 via administration of Nemunaitis’ selective CDK5 inhibitor dinaciclib, therefore, must necessarily “modulate” the function of CLOCK and its regulation of circadian rhythms. 
To the extent that Applicant urges the inapplicability of Nemunaitis’ teachings on the basis that the reference discloses the use of dinaciclib for the treatment of advanced malignancies, Applicant should note that Nemunaitis’ study teaches the same patient population of subjects as claimed for the reasons established above, and administers dinaciclib in comparable dosages to those instantly claimed. It is immaterial that Nemunaitis et al. does not specifically appreciate the effect of such therapy on the Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)). 
Finally, Applicant’s contention that a drug may be used to treated different diseases using different dosages and concentrations is unavailing. Here, Applicant’s claims are directed to dosage amounts of dinaciclib that were already previously administered in the art to the same subject population of the instant claims. As such, while it may very well be true that a single drug may be used to treat different conditions using different dosages thereof, this is not the case here. At best, Applicant appears to be administering dinaciclib in quantities that were already previously administered to this same subject population and, therefore, fails to demonstrate a patentable distinction between the prior art teachings and the instant claims based on the quantities of dinaciclib administered. 
For these reasons supra, rejection of claims 1, 4-6 and 10 is proper.

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
4.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nemunaitis et al. (“A First-in-Human, Phase 1, Dose-Escalation Study of Dinaciclib, a Novel Cyclin-Dependent Kinase Inhibitor, Administered Weekly in Subjects with Advanced Malignancies”, Journal of Translational Medicine, 2013; 11:259, already of record) in view of Jung et al. (“Differential Anti-Proliferative Effects of Melatonin in Prostate Cancer Cells Versus Normal Prostate Cells: Involvement of Senescence and Cell Cycle as Dual Mode of Action”, AACR Annual Meeting, 2007 May; 67(9): Abstract 3351), 
citing to (i) Savvidis et al. (“Circadian Rhythm Disruption in Cancer Biology”, Molecular Medicine. 2012; 18:1249-1260), (ii) Kwak et al. (“Cyclin-Dependent Kinase 5 (Cdk5) Regulates the Function of CLOCK Protein by Direct Phosphorylation”, Journal of Biological Chemistry, 2013; 288(52):36878-36889, already of record), and (iii) Reagan-Shaw et al. (“Dose Translation from Animal to Human Studies Revisited”, FASEB J. 2007; 22:659-661, already of record) as evidence.
Nemunaitis et al. teaches an experimental study of the small molecule cyclin-dependent kinase inhibitor (including CDK5) dinaciclib in 48 adult subjects with advanced malignancies, wherein the dinaciclib was administered starting at a dose of 0.33 mg/m2 as a 2 h IV infusion once weekly for 3 weeks (on days 1, 8, and 15 of a 28 day cycle) to determine the MAD, DLTs, RP2D, and safety and tolerability (abstract; col.1, para.3, p.2; col.2, para.2, p.2; Table 2, p.6). Nemunaitis et al. teaches that the adult subjects were > 18 years of age with histologically proven solid tumors, non-Hodgkin’s lymphoma, or multiple myeloma refractory to standard therapy (or for which there is no standard therapy), including three patients with breast cancer and 2 patients with prostate cancer (col.2, para.3, p.2; Table 1, p.5). Nemunaitis et al. teaches that the dose levels administered were 0.33 mg/m2, 0.66 mg/m2, 1.32 mg/m2, 1.85 mg/m2, 2.59 mg/m2, 3.63 mg/m2, 5.08 mg/m2, 7.11 mg/m2, 10 mg/m2, 12 mg/m2 or 14 mg/m2, and MAD was determined to be 14 mg/m2 and the RP2D was determined to be 12 mg/m2, with DLTs at the MAD reported to include orthostatic hypotension and elevated uric acid (abstract; col.1, para.2, p.9). 
Nemunaitis et al. differs from the instant claim only insofar as it does not teach the further administration of, e.g., melatonin (claim 28). 
Jung et al. teaches that melatonin exhibits antiproliferative and chemopreventive effects in prostate cancer cells without affecting normal prostate cells, further noting that melatonin appears to provide a dual mode of action – senescence (at lower concentrations), and cell cycle blockage and cell growth inhibition (at higher concentrations) (abstract).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining Nemunaitis’ dinaciclib therapy for the treatment of advanced solid tumors, including prostate cancer, with melatonin of Jung et al. because each was known to have anticancer efficacy in the treatment of prostate cancer. The skilled artisan would have been motivated to make such combination because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, additive (if not synergistic) prostate cancer-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966). 
In claim 28 (which depends from claim 1), Applicant recites “[a] method of modulating circadian rhythm” via “administering to a subject” a hPER2 phosphorylating kinase inhibitor that is dinaciclib in any 
The cancer subjects of Nemunaitis’ study constitute subjects “exposed or determined to be at risk of exposure to jet lag”, because Savvidis et al. clearly teaches that circadian rhythmicity was known to be observed in transcriptional expression of clock-controlled genes that regulate a variety of normal cell functions, including cell division and proliferation, wherein desynchrony of circadian rhythms was known to be implicated in tumorigenesis and progression of cancer (abstract; col.1, para.2, p.1251-col.3, para.2, p.1251; col.2, para.2, p.1253-col.2, para.2, p.1255-col.1, para.1, p.1254). Such cancer subjects, thus, either exhibit (or are at risk of exhibiting) desynchronized circadian rhythms that contribute to aberrant cell division and proliferation. As a consequence of such disrupted circadian rhythms, such subjects are also “exposed or determined to be at risk of exposure to jet lag”, as further disruption in circadian rhythms caused by jet travel across time zones would have exacerbated the potential risk of jet lag in the subject. 
	Applicant further claims the effect of “modulating circadian rhythm” as the result of executing the claimed active step of administering a hPER2 phosphorylating kinase inhibitor to the recited subject. As established above, Nemunaitis et al. clearly provides for the execution of this same active step as instantly claimed (i.e., administration of the selective CDK5 inhibitor dinaciclib – defined as Applicant’s hPER2 phosphorylating kinase inhibitor) to a subject as claimed in a dosage amount that meets Applicant’s claim 1 [e.g., “less than 20 mg/m2” (10 mg/m2, 12 mg/m2, 14 mg/m2)]. The effect of “modulating circadian rhythm” must necessarily result from the execution of this same claimed active step because products of identical chemical composition cannot have mutually exclusive properties, particularly when used in an identical manner. MPEP §2112. Also, Kwak et al. provides factual extrinsic evidence demonstrating that CDK5 was known to regulate the function of CLOCK - a protein integral to regulation of circadian clocks and rhythms (abstract; col.1, para.1, p.36878-col.2, para.1, p.36878). The modulation of CDK5 via administration of Nemunaitis’ selective CDK5 inhibitor dinaciclib, therefore, must necessarily modulate the function of CLOCK and its regulation of circadian rhythms.
	Applicant should further note that Nemunaitis et al. teaches the administration of dinaciclib, a selective inhibitor of CDK5 (which meets Applicant’s “hPER2 phosphorylating kinase inhibitor”) as an IV 2 starting dose, which constitutes a single “unit dose” of the dinaciclib for IV infusion over a 2 h period on days 1, 8 and 15 of each 28-day cycle. Similarly, the administration of 12 mg/m2 (determined also to be the RP2D) as an IV infusion also constitutes a single “unit dose” of the dinaciclib for IV infusion over a 2 h period on days 1, 8 and 15 of each 28-day cycle. 
	Although Nemunaitis et al. does not specifically teach the mg quantity of dinaciclib in this “unit dose” IV infusion, Reagan-Shaw et al. teaches that the BSA of an average adult human of 60 kg in weight is 1.6 m2 (Table 1, p.660). The administration of dinaciclib in an amount of 0.33 mg/m2 constitutes a total dose of (0.33 mg/m2) * 1.6 m2 BSA = 0.528 mg, which meets Applicant’s instantly claimed requirement that the “unit dosage form includes”, e.g., “less than 1 mg” of the dinaciclib hPER2 phosphorylating kinase inhibitor. Similarly, the administration of dinaciclib in an amount of 12 mg/m2 (also the RP2D) constitutes a total dose of (12 mg/m2) * 1.6 m2 BSA = 19.2 mg, which meets Applicant’s instantly claimed requirement that the unit dosage form includes, e.g., “less than 20 mg” of the dinaciclib hPER2 phosphorylating kinase inhibitor. Applicant should also note that as Reagan-Shaw describes this as an average BSA, any subjects with BSA less than the average 1.6 m2 would yield even smaller quantities of dinaciclib (which are still “less than 1 mg” or “less than 20 mg” as claimed), and any subjects with BSA greater than the average 1.6 m2 would yield a greater quantity of dinaciclib, which is not precluded by the instant claims, as claim 1 (from which claim 28 depends) only requires that the unit dose “includes less than 1 mg” (which allows for quantities of dinaciclib that are greater than 1 mg, so long as it “includes less than 1 mg” as instantly claimed) or includes “less than 20 mg” (which allows for quantities of dinaciclib that are greater than 20 mg, so long as it “includes less than 20 mg” as instantly claimed). 
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 	

 Conclusion
Rejection of claims 1, 4-6, 10 and 28 is proper.
Claims 3, 7-8, 11-12, 22-25 and 27 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.
not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 12, 2022